Case 3:17-cv-01017-BEN-JLB Document 102 Filed 04/25/19 PageID.8231 Page 1 of 5



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   ANTHONY P. O'BRIEN
      Deputy Attorney General
  5   State Bar No. 232650
      JOHND. ECHEVERRIA
  6   Deputy Attorney General
      State Bar No. 268843
  7    300 South Spring Street, Suite 1702
       Los Angeles, CA 90013
  8    Telephone: (213) 269-6249
       Fax: (213) 897-5775
  9    E-mail: John.Echeverria@doj.ca.gov
      Attorney_s for Defendant Attorney General
 10   Xavier Becerra
 11                     IN THE UNITED STATES DISTRICT COURT
 12                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 13
 14
 15
      VIRGINIA DUNCAN, RICHARD                        l 7-cv-1017-BEN-JLB
 16   LEWIS, PATRICK LOVETTE,
      DAVID MARGUGLIO,
 17   CHRISTOPHER WADDELL, and
      CALIFORNIA RIFLE & PISTOL                       DECLARATION OF DOUGLAS
 18   ASSOCIATION, INC., a California                 WORMALD RE NOTICE OF
      corporation,                                    JUDGMENT AND STAY
 19
                                  Plaintiffs, Date:
 20                                           Time:
                  v.                          Judge:        Hon. Roger T. Benitez
 21                                           Courtroom:    5A
                                              Action Filed: May 17, 2017
 22   XAVIER BECERRA, in his official
      capacity as Attorney General of the
 23   State of California; and DOES 1-10,
 24                                 Defendants.
 25
 26
 27
 28
                                                  1
         Declaration of Douglas Wormald re Notice of Judgment and Stay (17-cv" 1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 102 Filed 04/25/19 PageID.8232 Page 2 of 5



  1                    DECLARATION OF DOUGLAS WORMALD
  2   I, Douglas Wormald, declare:
  3          1.    I am the Program Manager of the Command Center of the Department
  4   of Justice's ("DOJ") Bureau of Criminal Identification & Investigative Services
  5   Law Enforcement Support Program. It is part of my responsibility to oversee the
  6   distribution of notices to law enforcement agencies. I have personal knowledge of
  7   the matters stated in this declaration and, if sworn as a witness, could competently
  8   testify about them.
  9         2.     The Command Center operates 24 hours per day, 7 days per week,
 10   assisting law enforcement agencies with criminal history information and
 11   communication. The Command Center utilizes the California Law Enforcement
 12   Telecommunication System as a means of communicating information to California
 13   law enforcement agencies. The messages distributed on that system are referred to
 14   as California Law Enforcement Teletype Relays ("CLENTRs"). CLENTRs reach
 15   the following law enforcement agencies: all California sheriff offices, all
 16   California local police departments, all California district attorney offices, the
 17   California Highway Patrol, and all University of California police departments. It
 18   is the usual practice to send notifications of important issues by CLENTR.
 19         3.     On April 15, 2019, I directed staff to send a CLENTR with the
 20   following statement:
 21         TO: ALL LAW ENFORCEMENT AGENCIES
 22         SUBJECT: FEDERAL COURT STAYS IN PART JUDGMENT
            DECLARING LARGE-CAPACITY MAGAZINE BAN
 23         UNCONSTITUTIONAL PENDING APPEAL
 24         ATTENTION: FEDERAL COURT STAYS JUDGMENT DECLARING
            LARGE-CAPACITY MAGAZINE BAN UNCONSTITUTIONAL
 25         PENDING APPEAL· EXCEPTION FOR LARGE-CAPACITY
            MAGAZINES LAWFULLY SOLD OR ACQUIRED PRIOR TO STAY;
 26         MAINTAINS INJUNCTION OF POSSESSION BAN PENDING
            APPEAL. On March 29, 2019, a federal court issued a judgment enjoining
 27         enforcement of California Penal Code § 32310 (a) & (b ), which, with some
            exceptions, prohibits the manufacture1 unportation, keeping for sale, offering
 28         or exposing for sale, giving, lending, ouymg, or receiving any large-capacity
                                                 2
         Declaration of Douglas Wormald re Notice of Judgment and Stay (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 102 Filed 04/25/19 PageID.8233 Page 3 of 5



  1         magazines capable of holding more than 10 rounds of runmunition. The
            district court also made permanent its preliminary injunction, issued on June
  2         29, 2017, of California Penal Code§ 32310 (c) & (d), as enacted by
            Proposition. 63, which, with S!)me exceptions7nestabhshed a state-wide ban on
  3         the possess10n of large-capacity mag_azmes. 1 he Attorney General has
            appealed the judgment to the Ninth Circuit Court of Appeals. On April 4,
  4         2019, the district court issued a stay of its jud_gment pending the
            appeal. During the appeal, California Penal Code § 32310 la) & (b) remains
  5         in effect and is fully enforceable, except as to those persons and business
            entities who manufactured, imported, sold, or bopgflt large-capacit)'
  6         magazines between March 29, 2019 at 2:24 p.m.           T an<i April 5, 2019 at
            5:00 p.m. PDT. Additionally, California Penal Code§ 32310 (c) & (d),
  7         which ba11s the possession of large-capacity magazines, remains subject to a
            preliminary injunction during the appeal. Accordingly, lawfully possessed
  8         larie-capacity magazines may be retained until the appeal is finaI!y resolved
            (Virginia Duncan et al. v. Xavier Becerra, 9th Circmt Court of Appeals Case
  9         No. 19-55376).
 10         4.     This CLENTR was sent at 11:30 p.m. on April 15, 2019 and continued
 11   being sent three times per day (at 7:30 a.m., 3:30 p.m., and 11 :30 p.m.) through
 12   April 18, 2019.
 13         5.     On April 22, 2019, I directed staff to post the above statement on the
 14   California Law Enforcement Website ("CLEW"). CLEW is a secure DOJ website
 15   that is used by law enforcement, e.g., local police and sheriff departments, to access
 16   various law enforcement-related information, including training manuals, DOJ
 17   forms, or other pertinent information DOJ needs to disseminate to the law
 18   enforcement community.
 19         6.     To the best of my knowledge, the above statement has now been
 20   provided to all California sheriff offices, all California local police departments, all
 21   California district attorney offices, the California Highway Patrol, and all
 22   University of California police departments.
 23
 24
 25
 26
 27
 28
                                                  3
         Declaration of Douglas Wormald re Notice of Judgment and Stay (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 102 Filed 04/25/19 PageID.8234 Page 4 of 5



  1       Pursuant to 28 U .S .C. § 1746, I declare under penalty of perjury that the
  2   foregoing is true and c01Tect.
  3        Executed on April 25, 2019, at Sacramento, California.
  4
  5
                                                '~ u g l a s Wormald
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   4
         Declaration of Douglas Wormald re Notice of Judgment and Stay ( l 7-cv-1 017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 102 Filed 04/25/19 PageID.8235 Page 5 of 5




                               CERTIFICATE OF SERVICE
 Case Name:       Virginia Duncan et al. v.               Case No.:    17-cv-1017-BEN-JLB
                  Xavier Becerra

 I hereby certify that on April 25, 2019, I electronically filed the following documents with the
 Clerk of the Court by using the CM/ECF system:
 DECLARATION OF DOUGLAS WORMALD RE NOTICE OF JUDGMENT AND STAY
 I certify that all participants in the case are registered CM/ECF users and that service will be
 accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California the foregoing is true
 and correct and that this declaration was executed on April 25, 2019, at Los Angeles, California.


                 Colby Luong                                      /s/ Colby Luong
                  Declarant                                           Signature

 SA2017107272
 53369117.docx
